Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to applicants amendment filed 1/26/2021 in reissue application 15/898,863 filed February 18, 2018 of US Patent Number US 9,270,858 B2 issued to Ari on February 23, 2016.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely
apprise the Office of any prior or concurrent proceeding in which Patent No. 8,515,912 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

Response to Arguments
ADS Objection; Withdrawn in view of applicants ADS submitted 1/26/21.
1.173(c) Objection: Withdrawn in view of explanation of support submitted 1/26/21. However, new 1.173 objections have been applied as set forth below.
Defective Oath/Declaration/35 USC 251: The examiner appreciates applicants’ efforts to correct the declaration. However, applicants’ declaration remains defective for the following reasons:
a claim that the application seeks to broaden. (See, e.g. MPEP 1414 and 37 CFR 1.175)
37 CFR 1.175 recites:
(b) If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor’s oath or declaration for a reissue application must identify a claim that the application seeks to broaden

2) Applicants have not identified the error relied upon as the Statutory basis for reissue as required by MPEP 1414.  MPEP 1414 II recites:
What is needed for the oath/declaration statement as to error is the identification of "at least one error" relied upon.

3) Applicants have not identified the word, phrase or expression that caused the error and have not identified how such word, phrase or expression renders the original patent wholly or partly invalid. MPEP 1414II further recites: It is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.
It is further noted that, even though applicants have stated some reasoning for the error, applicants have not explained HOW the patent was rendered invalid.1

4) Applicants statement filed 1/26/21 does not address the above noted discrepancies. Applicant’s state:


    PNG
    media_image1.png
    154
    656
    media_image1.png
    Greyscale


Improper recapture: Regarding recapture applicants argue that, because the claims are allegedly drawn to a different invention, recapture does not exist. To support this argument, applicants compare original claim 1, to amended claim 18. (Response at page 11)  Applicants believe that recapture does not exist for the following reasons:
1) Issued claim 1 processes through the steps of Fig. 11, dealing with status information and a time period. Claim 18, in contrast, proceeds to the steps of Fig. 12. Even in Fig. 12, the steps recited in the two claims diverge, with claim 18 processing down the left side of the figure; and issued claim 1 processing down the right side of the figure.

2) the embodiment recited in claim 18 does not recite the time period portion of the issued claim 1 embodiment, as shown in Figs. 10 and 11.

3) the embodiment of issued claim 1 recites an early determination of whether the specific
image reading apparatus can execute the reading operation represented by the acquired setting information (S24). In contrast, the embodiment covered by claim 18 makes that determination after enabling the image reading apparatus to read an image to acquire image data (S86).

With regard to issue 1) applicant believes claim 18 diverges from original claim 1 because it does not recite the time period portion as represented in Figures 11 and 12 of the ‘858 patent. (Response at 11) However, the examiner finds that this feature is not disclosed as being a separate embodiment within the four corners of ‘858 patent. Instead, the ‘858 specification discloses only two embodiments. An illustrative embodiment, and a modified embodiment. The disclosed illustrative embodiment is described at 4:34-20:43 of the ‘858 specification and is inclusive of the features disclosed in Figures 11 and 12. (See, e.g. 14:40, 17:37, 19:59) Namely, the illustrative embodiment discloses features relating to the very time period portion argued by applicants as distinguishing claim 18. (See, e.g. 10:56-11:60). Hence, the examiner submits that, by not requiring the aforementioned time period portion, claim 18 is simply a broadening of the original claim 1 limitations drawn to the disclosed illustrative embodiment and does not represent a separate invention.
In contrast, the modified embodiment is disclosed at 20:44-21:37 and is drawn to acquiring setting information (Fig. 10 [S18]) related to scanner ICONs displaying scanner information (e.g. P004). (See, e.g. 21:9-28)  Accordingly, the examiner is not persuaded by applicants’ arguments that, because claim 18 does not recite the time period portion of the issued claim 1, it is represents a separate invention. 
illustrative embodiment including the time period portion and hence is not a separate embodiment for reasons stated above. See, Id.
With regard to issue 3), the asserted early determination of acquired setting information (S24) argued by applicants is likewise part of the ‘858 patents disclosed illustrative embodiment and does not represent a separate invention for reasons stated above. Id.
Accordingly, applicants’ arguments fail to persuade and the recapture rejection is maintained. 
Further, even assuming that the claims were actually somehow drawn to a separate invention, such claims would run afoul of the original patent requirement because such features are not disclosed in the ‘858 specification as being a separate embodiment. Id. See, e.g. MPEP 1412.01-.02.
Finally, the examiner disagrees with applicants’ assessment of what phrases constitute recaptured subject matter because it focuses only the argued elements of the amendment, but fails consider all amended elements made during the original prosecution. See, e.g. MPEP 1412.02 II (B)(2) reciting:
(B) Example (2) - Amendment of the claims without argument: 

The limitation omitted in the reissue claim(s) was added in the original application claims for the purpose of making the application claims allowable over a rejection or objection made in the application. Even though applicant made no argument on the record that the limitation was added to obviate the rejection, the nature of the addition to the claim can show that the limitation was added in direct reply to the rejection. This too will establish the omitted limitation as relating to subject matter previously surrendered. To illustrate this, note the following example:

The original application claims recite limitations A+B+C, and the Office action rejection combines two references to show A+B+C. In the amendment replying to the Office action, applicant adds limitation D to A+B+C in the claims, but makes no argument as to that addition. The examiner then allows the claims. Even though there is no argument as to the addition of limitation D, it must be presumed that the D limitation was added to obviate the rejection. The subsequent deletion of (omission of) limitation D in the reissue claims would be presumed to be a broadening in an aspect of the reissue claims related to surrendered subject matter. Accordingly, the reissue claims would be barred by the recapture doctrine (absent the addition of a materially narrowing limitation related to the surrendered subject matter). The above result would be the same whether the addition of limitation D in the original application was by way of applicant’s amendment or by way of an examiner’s amendment with authorization by applicant.



Claim Interpretation: The previous claim interpretation under 112(6) is withdrawn in view of applicant’s amendment to claim 29.

Claim Rejections - 35 USC § 112(1/2): Applicants’ amendment has addressed limitations relating to “command”, “generate”, “generated” and “configured to” and the previous 112(1/2) are hereby withdrawn in view of the amendment to the claims. However, new 112(1/2) rejections are now applied based on applicants amendment to the claims As set forth below.

New Matter: Previous new matter rejections are withdrawn in view of applicants’ amendment to the claims as noted above. However, new rejections for new matter are now applied based on applicants amendment to the claims as set forth below. 

Claim Rejections - 35 USC § 103: 
Applicants argue that the cited prior art fails to teach the following:

1) The cited portions of Suzuki fail to disclose specifying an image reading apparatus operating through the network interface. (Response at 16)

Applicants argue that Suzuki at [0041] merely discloses various storage and memory for storing various settings and data and that [0051] of Suzuki only discloses a first device and second device, each having memory; and the second device having requesting and transmitting functions. Applicants believe that neither portion of Suzuki disclose or even suggest an instruction specifying an image reading apparatus.

a first specifying instruction of specifying, among the plurality of image reading apparatuses, an image reading apparatus operating through the network interface;

The examiner finds that, while the term specifying instruction does not appear to be expressly defined by the ‘858 specification, the term can be understood to simply mean that a network connected image reading apparatus is identified by the processor based on the ‘858 specification2 (See, e.g. ‘858 at 15:5-32, 53-65. Fig. 11-12 disclosing that the scanning apparatus is specified by CPU 21) The examiner maintains that Suzuki meets this broad understanding of the claim language because Suzuki discloses that CPU 12 executes processes for networked devices (e.g. first device 1) in establishing a network connection with scanner units. (See, e.g [0051-0053], Fig. 3)  Figure 3 of Suzuki discloses this process. 

    PNG
    media_image2.png
    896
    583
    media_image2.png
    Greyscale

specifying an image reading apparatus operating through the network interface as claimed, this feature is obvious in view of Ohara. (See, e.g. at [0102-0105 – disclosing that CPU 31 creates and sends packs containing scanner parameters to network connected devices)


2) The cited portions of Suzuki fail to disclose the receiving service identification information and the specifying setting information corresponding to a specific service, as those features are disclosed and recited in this application. (Response at 17)

	In addition to the arguments addressed in 1) above, applicant believes the aforementioned claim element recites the two-step process of receiving service identification information and
specifying setting information corresponding to a specific service identified by the received
service identification information and can therefore be distinguished accordingly. The examiner again disagrees for several reasons. First, the term service identification information is simply disclosed as representing information for identifying a service (‘858 at 9:53). The recited “service” can simply be setting information such as resolution, page color, size etc. (‘858 at 14:22-25) Suzuki meets this understanding of claim language by disclosing that device 2 transmits a remote setting request for the setting data, together with the authentication code and the input password, to the first device 1 having the IP address. ([e.g. at [0051]) Applicants also believe that passages at 9:11-26, 53-57 and 14:17-27 and 45-67 of the ‘858 specification distinguish this feature over Suzuki.  However, review of these passages appear to rely on the unclaimed scanner function table 83 which relates to scanner model type and not service identification as claimed. Hence, applicants’ arguments are again more specific than the actual language required by the claims. Further, to the extent that such features are not taught by receiving service identification information and specifying setting information corresponding to a specific service (e.g. at [0078, 0090] and 0058, 0099], Fig. 3b)

3) Suzuki fails to disclose the amended claim 18 element "executing image processing with respect to the acquired image data based on the setting information and causing the specific service to acquire the image data subjected to the image processing through the network interface if the setting information specified by the second specifying instruction includes the image processing." 

Here, applicant argues that the acquisition of image data recited by this claim element is conditioned on the setting information including image processing and not disclosed in 
paragraphs [0034] and [0051] of Suzuki. (Response at 17-18)  As an initial matter the examiner notes that the phrase "executing image processing with respect to the acquired image data lacks written description support and appears ambiguous as set forth below under 35 USC 112 rejections appearing below.  However, for purposes of prior art rejection the examiner interprets the limitation to mean when the setting information is received, a reading operation is executed based on received setting information, so that the image data is acquired. (‘858 at 20:18-21 as cited by applicants)  This feature remains obvious in view of Suzuki disclosing: The scanning unit 22 is configured to scan an image from a document loaded on a predetermined scanning position and generate image data therefrom in response to an instruction from the CPU 12. [Suzuki at 0034] In Suzuki the instructions can include "remote setting information" [Suzuki at 0058] To the extent that this feature may not be expressly disclosed by Suzuki as claimed, Ohara teaches this feature as best understood. Specifically, Ohara discloses a scanner data collection procedure (instructions) executed by CPU 31 and collected via network 10 where setting information (parameters –via parameter table) is transmitted (via request packets) controlling data to/from scanning devices. (See, e.g. [0090], Fig 6A, [0100-0105], Fig. 8)– See also, [0099] teaching remotely modifying settings and executing scanning)

4) Ohara reference fails to disclose the claim 18 element of "in response to the image reading apparatus being specified by the first specifying instruction and the setting information being specified by the second specifying instruction, an acquiring instruction of:." (Response at 18)

Applicant argues that the aforementioned claim element requires the specification of a particular image reading apparatus and the specification of setting information based on receiving service identification information for that particular image reading apparatus. Applicant believes there is no specifying of a particular image reading apparatus in Ohara because all printer/scanner devices having a particular function are addressed in receiving and displaying a particular web page. Citing Ohara at [0056], [0090], [0091], [0098]. 
	The examiner agrees in part but finds that, while Oharas’ printer/scanner devices are generally disclosed as all having a particular function, they are also disclosed as being remotely programmable. [e.g. at [0099]) Specifically, at [0099] Ohara appears to indicate that a particular scanner (i.e. scanner 50) can be individually programmed. Further, the aforementioned claim language only requires that image reading apparatus (i.e. scanner) is “specified” by an instruction. Hence, applicants’ argument that Ohara does not specify a particular image reading apparatus appears to be beyond the scope of the claim. In other words, the examiner maintains that Ohara still reads on the language of the claim because apparatus claims 18 and 29 make no distinction requiring that only a particular image reading is addressed. 

5) Independent claim 29 is distinguished over the prior art for the same reasons as claim 18.

	The examiner disagrees for reasons set forth above relative to claim 18. Id.





1.173 Objections

New claims 18-29 are objected to under 1.173(b)(2) for not providing proper markings because while the claims have been amended, they are NEW claims relative to the original patent claims and should be marked as such. See, e.g. MPEP 1453 (V)(c) and 37 CFR 1.173(b)(2)

New claims 18-29 are further objected to under 1.173(c) for not providing an indication of claim changes. See, e.g. MPEP 1453 IV(d) reciting:
Although the presentation of the amended claim does not contain any indication of what is changed from the previous version of the claim, applicant must point out what is changed in the "Remarks" portion of the amendment.

	New claims 18-29 are further objected to under 1.173(c) for improper use of double bracketing in the Specification amendment of 2/19/2018.3  Specifically, the use of double bracketing is reserved for use in amendments during a reissue of a reissue proceedings. See, e.g. MPEP 1453 (VI)(e).

Defective Oath/Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
1)  Applicants have failed to identify a claim that the application seeks to broaden. (See, e.g. MPEP 1414 and 37 CFR 1.175)
37 CFR 1.175 recites:
(b) If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor’s oath or declaration for a reissue application must identify a claim that the application seeks to broaden


What is needed for the oath/declaration statement as to error is the identification of "at least one error" relied upon.

3) Applicants have not identified the word, phrase or expression that caused the error and have not identified how such word, phrase or expression renders the original patent wholly or partly invalid. MPEP 1414II further recites:
It is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.

4) Applicants statement filed 1/26/21 does not address the above noted discrepancies:


    PNG
    media_image1.png
    154
    656
    media_image1.png
    Greyscale


Rejection under 35 USC 251
Claims 18-29 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.

The nature of the defect(s) in the claims is set forth in the discussion above in this Office action.  
Improper recapture
Claims 18-29 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.

The proposed amendment to the claims amounts to improper recapture because during the original prosecution of the 14/202,884 leading to the allowance of the ‘858 patent applicants amended the claims to include the following limitation on 7/14/2015:

    PNG
    media_image3.png
    801
    704
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    745
    693
    media_image4.png
    Greyscale


In other words, the following underlined limitations were added to overcome the prior art during the original prosecution leading to the Allowance of the ‘858 patent:
1) setting information representing a specification of a reading setting of an
image reading apparatus, in association with the service identification information, the specification of the reading setting being a specification required by the service identification information;

2) determine, using the function information associated with the specific apparatus
identification information, whether the specific image reading identified by the one or more of specific apparatus identification information…

transmit the acquired setting information to the specific image reading apparatus when it is determined that the specific image reading apparatus identified by the specific apparatus identification information can execute the reading operation represented by the acquired setting information;
receive image data from the specific image reading apparatus; and
transmit image data information related to the image data to the service providing
apparatus,

4) transmit the status information indicating that the reading target is placed on the image
reading apparatus to the information processing apparatus when it is determined that the reading target is placed on the image reading apparatus.


See, e.g. claim amendment of 7/14/2015. In their supporting arguments, applicants subsequently argued the following:

    PNG
    media_image5.png
    664
    647
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    444
    635
    media_image6.png
    Greyscale

MPEP§ 1412.02.C recites: It must be determined whether the reissue claim omits or broadens any limitation that was added or argued during the original prosecution to overcome an art rejection. Such an omission in a reissue claim, even if it is accompanied by other limitations making the reissue claim narrower than the patent claim in other aspects, is impermissible recapture. Pannu at 1371-72..
In the instant proceeding the examiner finds recaptured subject matter for the following reasons:
1) The limitation relating to setting information (second specifying instruction) now eliminates the previous requirement for the specification of the reading setting being a specification required by the service identification information and therefore represents recaptured subject matter. 
2) The previous limitation requiring determining using the function information associated with the specific apparatus identification information, whether the specific image reading identified has been eliminated and therefore represents recaptured subject matter.
3) The previous limitation requiring the following has been entirely eliminated:
transmit the acquired setting information to the specific image reading apparatus when it is determined that the specific image reading apparatus identified by the specific apparatus identification information can execute the reading operation represented by the acquired setting information;
receive image data from the specific image reading apparatus; and
transmit image data information related to the image data to the service providing
apparatus,

Hence, representing recaptured subject matter.

4) The previous limitation requiring transmit the status information indicating that the reading target is placed on the image reading apparatus to the information processing apparatus when it is determined that the reading target is placed on the image reading apparatus has been eliminated and therefore represents recaptured subject matter.
5) MPEP 1412.02(I) C. 2. (d) applies to independent claims 18 and 29 because the aforementioned limitations were argued to overcome to overcome a prior art rejection. Id.
6) The claims have not been materially narrowed in other aspects. 
Accordingly, impermissible recapture exists. 

Claim Rejections - 35 USC § 112
Claims 18-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the following claims recite terms lacking written description support:
"executing image processing with respect to the acquired image data which appears to lack written description support. The examiner has reviewed the ‘858 specification and finds no passages expressly disclosing executing image processing relative to the acquired scanner image data, or support in the passages cited by applicants.4 Further, the term image processing does not appear in the four corner of the ‘858 specification.
Dependent claim inherit the defects of the claims from which they depend. 

Claims 18-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, the claims recite the following ambiguous terms:
1) Independent claims 18 and 29 recite the term "executing image processing with respect to the acquired image data which is ambiguous because the specification fails to define a process which executes image processing on acquired scanner data. Hence, a skilled artisan would be at odds to determine the metes and bounds of the claim. 


New Matter
Claims 18-29 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  


Applicants have amended the claims to include new matter as follows:
1) 1) Independent claims 18 and 29 recite the term "executing image processing with respect to the acquired image data which is not disclosed in the ‘858 specification as noted above. 
Dependent claims inherit this defect. 

Claim Rejections - 35 USC § 103
Claims 18-29 as best understood are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US2008/0144095 A1 to Suzuki in view of US 2003/0101236 A1 to Ohara.

18. (New) An information processing apparatus (Fig. 1 and Fig. 2) connected through a network interface to an operation apparatus, a plurality of image reading apparatuses, and a service providing apparatus for providing a plurality of services which are useable on a web page, the information  processing apparatus comprising: (Para 0042 discloses configurations may be set by the user through the operating unit 34 and/or by a computer which is connected to the first device 1 via the IP network 100)

a processor; and (Fig. 2 shows a first device 1 includes a CPU 12)

memory storing computer readable instructions, when executed by the processor, causing
the information processing apparatus to execute: (Para 0041 discloses flash memory 18.) (Fig. 2 shows a first device 1 which includes ROM 14.) cause the information processing (see Fig. 2))

a first specifying instruction of specifying, among the plurality of image reading
apparatuses, (Para 0051 discloses the USB memory 4) an image reading apparatus corresponding to a user who operate the operation apparatus through the network interface; (Para 0041 discloses the flash memory 18 is provided with a setting data storage 18a, IP address storage 18b for storing the IP address of the first device 1, authentication code memory 18c, password storage 18d and administrator information storage 1 Se for storing a dial number of an administrator of the network system.) 

a second specifying instruction of receiving service identification information which identifies one of the plurality of services through the network interface, and specifying setting information corresponding to a specific service identified by the received service identification information; and (Para 0051 discloses "the second device 2 transmits a remote setting request for the setting data, together with the authentication code and the input password, to the first device 1 having the IP address which is retrieved from the USB memory 4 via the IP network 100." That is, the first device receives read instructions from the second device.)  (Para 0034 discloses the scanning unit 22 is configured to scan an image from a document loaded on a predetermined scanning position and generate image data therefrom in response to an instruction from the CPU 12. Hence, Para 0084 discloses the user can use the second device 2 similarly to the first device.)

in response to the image reading apparatus being specified by the first specifying instruction and the setting information being specified by the second specifying instruction, an acquiring instruction of: 

scanner 50 delivers the scanner function page, which is displayed on the display 26 of the PC 20, as shown in FIG. 7B.)

commanding the image reading apparatus specified by the first specifying instruction to read an image to generate image data;
generate image data therefrom in response to an instruction from the CPU 12. Further at Para 0051 Suzuki discloses "the second device 2 transmits a remote setting request for the setting data, together with the authentication code and the input password, to the first device 1 having the IP address which is retrieved from the USB memory 4 via the IP network 100." In other words, the image reading apparatus can be understood as being “commanded” as required by the claim. 

executing an image processing with respect to the generated image data based on the setting information and causing the specific service to acquire the image data subjected to the image processing through the network interface if the setting information specified by the second specifying instruction includes the image processing; and
(Para 0041 discloses the flash memory 18 is provided with a setting data storage 18a, IP
address storage 18b for storing the IP address of the first device 1, authentication code memory 18c, password storage 18d and administrator information storage 1 Se for storing a dial number of an administrator of the network system. Further, Para 0051 discloses "the second device 2 transmits a remote setting request for the setting data, together with the authentication code and the input password, to the first device 1 having the IP address which is retrieved from the USB memory 4 via the IP network 100." That is, the first device receives read instructions from the second device.)

causing the specific service to acquire the generated image data through the network interface if the setting information specified by the second specifying instruction does not include the image processing.
As noted above the examiner finds no written description support for the phrase specifying instruction does not include the image processing. Accordingly, the phrase is interpreted to simply mean acquire the generated image data through the network interface if the setting information specified. This feature is taught by Suzuki as noted above. Id.

Motivation to Combine
It would have been obvious to one of ordinary skill in the art at the time of the current invention was made to combine the teachings of Suzuki relating to apparatus identification information for identifying multiple image reading apparatuses in association with the user identification information, with the teachings of Ohara relating to use of one or more of specific apparatus identification information to realize the claimed invention. The obvious combination would provide automation that allow users the ability to control scanner functionalities of a plurality of scanning devices over a network by using a common web application. See e.g. MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness. I. A. Combining prior art elements according to known methods to yield predictable results. In this case all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

19. (New) The information processing apparatus according to claim 18, wherein the
acquiring instruction includes a first transmitting instruction of transmitting the setting
information specified by the second specifying instruction to the image reading apparatus
specified by the first specifying instruction through the network interface.
Para 0091 of Ohara discloses "the CPU 31 executed a SCANNERACCESS WEB PAGE CREATING PROCEDURE (S14). In this procedure, the CPU 31 creates a web page in which the name of the device, the IP address of the device and the type name of the device are indicated for each data arranged in the parameter table, based on the parameter table created in the SCANNER DATA COLLECTING PROCEDURE in S13. Among the items indicated in the web page, the device name is related to the URL of the scanner function page which is included in the parameter table. Thus, the device name is a hyperlink to the scanner function page." For example, Para 0098 discloses an example of a mouse pointer is positioned on the "TOM's scanner" and a mouse button is clicked), the scanner 50 delivers the scanner function page, which is displayed on the display 26 of the PC 20, as shown in FIG. 7B.5 

20. (New) The information processing apparatus according to claim 18, wherein the
acquiring instruction includes a second transmitting instruction of receiving the generated image
data from the image reading apparatus through the network interface and transmitting the
received image data to the specific service through the network interface.
Ohara Para 0090 discloses "the CPU 31 executes a SCANNER DATA COLLECTING PROCEDURE (S13). In this procedure, for the devices capable of delivering scanner function pages (i.e., the second MFP 40 and the scanner 50 in this embodiment) from among all the 
scanner function page, and creates a parameter table (e.g., FIG. 6A) in which parameters are arranged in a predetermined order.") 

21. (New) The information processing apparatus according to claim 18, wherein the
acquiring instruction includes a first processing instruction of receiving the generated image data from the image reading apparatus through the network interface, and processing the received image data based on the setting information specified by the second specifying instruction.
Ohara Para 0090 discloses "the CPU 31 executes a SCANNER DATA COLLECTING PROCEDURE (S13). In this procedure, for the devices capable of delivering scanner function pages (i.e., the second MFP 40 and the scanner 50 in this embodiment) from among all the devices connected with the network 10, the CPU 31 collects the name of the device, data including the IP address of the device, the type name of the device and the URL of the
scanner function page, and creates a parameter table (e.g., FIG. 6A) in which parameters are arranged in a predetermined order."

22. (New) The information processing apparatus according to claim 18, wherein the
acquiring instruction includes a second processing instruction of causing any one of the plurality
of image reading apparatuses to process the generated image data based on the setting
information specified by the second specifying instruction.
broadcasts the SNMP request packet which may be received by MFP 40 and scanner 50. (e.g. causes any apparatus to process) Para 0105 and 106 discloses the CPU 31 judges whether the SNMP reply packet(s) is received with a predetermined period of time and whether the predetermined period of time has elapsed, i.e. a first time period.

Motivation to Combine
It would have been obvious to one of ordinary skill in the art at the time of the current invention was made to combine the teachings of Suzuki relating to apparatus identification information for identifying multiple image reading apparatuses in association with the user identification information, with the teachings of Ohara relating to broadcasting SNMP request packets to multiple scanners (plurality of image reading apparatuses) to realize the claimed invention. The obvious combination would provide automation that allow users the ability to control scanner functionalities of a plurality of scanning devices over a network by using a common web application. See e.g. MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness. I. A. Combining prior art elements according to known methods to yield predictable results. In this case all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

23. (New) The information processing apparatus according to claim 18, wherein the storing computer readable instructions when executed by the processor causes the information processing apparatus to execute a first registration instruction of registering the service,
wherein the acquiring instruction causes the specific service to acquire the image data
through the network interface if the specific service is registered by the first registration
instruction.
Suzuki at Para 0031 discloses a ROM 14 for storing fixed value data and various programs executed by the CPU 12.)

24. (New) The information processing apparatus according to claim 18, wherein the second
specifying instruction causes the operation apparatus to display a setting screen for processing
the generated image data based on the setting information specified by the second specifying
instruction, and specifies the setting information by receiving through the network interface the
setting information which is transmitted from the operation apparatus in response to an operation to the operation apparatus which displays the setting screen.
Para 0098 of Ohara discloses an example of the scanner-access web page is shown in FIG. 7A. In this example, the names of the second MFP 40, the scanner 50 and the first MFP 30, and
corresponding IP addresses and type names are indicated in the wave page. As described above, the names of the devices are the hyperlinks to the corresponding scanner function pages which are delivered by the corresponding devices. In this case, if an operation to select "TOM's scanner" is input through the operation unit 25 (for example, a mouse pointer is positioned on the "TOM's scanner" and a mouse button is clicked), the scanner 50 delivers the scanner function page, which is displayed on the display 26 of the PC 20, as shown in FIG. 7B.

25. (New) The information processing apparatus according to claim 24, wherein the setting
screen includes a screen for setting the setting information to be transmitted to the image reading apparatus specified by the first specifying instruction.
Para 0098 of Ohara discloses an example of a mouse pointer is positioned on the "TOM's scanner" and a mouse button is clicked), the scanner 50 delivers the scanner function page, which is displayed on the display 26 of the PC 20, as shown in FIG. 7B.

26. (New) The information processing apparatus according to claim 24, wherein the second
specifying instruction causes the information processing apparatus to receive the service
identification information after the information processing apparatus receives a login processing
by the operation apparatus through the network interface, and causes the operation apparatus to
display the setting screen for the specific service identified by the received service identification
information.
While Suzuki does not use the term “login processing”, the following paragraphs’ reference to password input makes clear that login processing occurs. For example, Para 0045 of Suzuki discloses, a URL of the first device 1 by the name resolution is available, the "address" stored in the USB memory 4 can be the URL and need not be the IP address. Para 0046 further discloses the second device 2 accesses the retrieved IP address, and transmits the retrieved authentication code to the first device 1, thereby the second device 2 can be authenticated by the first device 1. Para 0047 discloses that the password should be input by the user through the operating unit 34 of the second device 2. (By using USB 4, (the operation apparatus) a determination is made whether the second device 2 can execute the reading operation based on password and transmit password storage 18d and administrator information storage 1 Se for storing a dial number of an administrator of the network system. Para 0051 discloses the second device 2 transmits a remote setting request for the setting data, together with the authentication code and the input password, to the first device 1 having the IP address which is retrieved from the USB memory 4 via the IP network 100.)

27. Claim 27 merely recites the computer readable instructions for the same claim element recited claims 23 and 26 (e.g. registering and login processing) and is therefore rejected based on the same reasoning set forth above. Id. 

28. (New) The information processing apparatus according to claim 27, wherein only the image reading apparatus which is connected to the network interface can be selected on the selection screen displayed by the operation apparatus.
Para 0098 of Ohara discloses an example of the scanner-access web page is shown in FIG. 7A. In this example, the names of the second MFP 40, the scanner 50 and the first MFP 30, and
corresponding IP addresses and type names are indicated in the wave page. As described above, the names of the devices are the hyperlinks to the corresponding scanner function pages which are delivered by the corresponding devices. In this case, if an operation to select "TOM's scanner" is input through the operation unit 25 (for example, a mouse pointer is positioned on the "TOM's scanner" and a mouse button is clicked), the scanner 50 delivers the scanner function page, which is displayed on the display 26 of the PC 20, as shown in FIG. 7B.

29. Claim 29 is a system claim based on the same elements as claim 18 and is rejected based on the same reasoning as set forth above. Id.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred Ferris whose telephone number is 571-272-3778. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel can be reached at (571) 272-4184.
    The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. Information regarding the status of an application may be obtained from the

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992        

/ANJAN K DEB/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                        /H.B.P/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 5) The declaration is also defective because applicant appears to rely on an overlooked aspect of the invention.
        2 The ‘858 specification instead makes reference to a “reading instruction”. See, e.g. 6:15-27
        3 The examiner further notes that applicants spec amendment includes a redundant incorporation by reference of the ‘858 patent by using the language “both of which are incorporated by reference”. 
        4 The IEEE Dictionary defines the term “image processing” to mean the manipulation of images by computer. (IEEE Dictionary of Standards Terms, Seventh Edition, December 2000. However, the examiner is unable to locate any passages in the ‘858 specification describing execution of image processing or the manipulation of images by any of the CPU’s. (e.g. CPU 21, 75 etc.) Instead, the ‘858 specification appears to disclose that image data is simply downloaded/transmitted and stored, but not manipulated or processed. (See, e.g. Figs. 11&12)
        5 Dependent claim 19-21 and 23-29 would be obvious in view of Suzuki motivated as noted above.